                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TIMOTHY P.,                                       Case No. 19-cv-03976-EMC
                                   8                      Plaintiff,                         ORDER GRANTING IN PART
                                                                                             PLAINTIFF’S MOTION FOR
                                   9                v.                                       SUMMARY JUDGMENT, AND
                                                                                             DENYING IN PART DEFENDANT’S
                                  10       ANDREW M. SAUL,                                   CROSS-MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                  11                      Defendant.
                                                                                             Docket Nos. 18, 21
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.       INTRODUCTION

                                  15             Timothy P. (“Mr. P”) seeks to reverse the 2018 decision (“2018 ALJ Decision”) by

                                  16   Administrative Law Judge Patrick Hannon (“ALJ Hannon”) that denied Mr. P disability insurance

                                  17   benefits under Title II of the Social Security Act. Mr. P alleged disability beginning May 20, 2012

                                  18   (the alleged onset date) through June 30, 2012 (Mr. P’s last date insured).1 Applying res judicata

                                  19   from a prior unfavorable ALJ decision (“2012 ALJ decision”), ALJ Hannon found that Mr. P did

                                  20   not overcome the presumption of continuing nondisability, which arises in disability proceedings

                                  21   that follow a previous ALJ’s finding of nondisability. Therefore, ALJ Hannon denied Mr. P

                                  22   disability insurance benefits.

                                  23             In this Court, Mr. P moves for summary judgment, asserting ALJ Hannon erred by

                                  24   improperly applying res judicata and in rejecting his treating doctor’s opinion. The Commissioner

                                  25   has cross-moved for summary judgment, seeking to uphold ALJ Hannon’s decision. For the

                                  26   reasons discussed below, the Court GRANTS in PART Mr. P’s Motion for Summary Judgment,

                                  27

                                  28   1
                                           May 20, 2012 to June 30, 2012, will be referred to as the “relevant period.”
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 2 of 17




                                   1   DENIES in PART the Commissioner’s Cross-Motion for Summary Judgment, and REMANDS

                                   2   for further proceedings.

                                   3                    II.       FACTUAL AND PROCEDURAL BACKGROUND

                                   4   A.      Mr. P’s Alleged Disabilities

                                   5           At the time of his 2016 disability application (which led to the 2018 ALJ decision), Mr. P

                                   6   was a 50-year-old man who had not worked since 2008; he alleged both mental and physical

                                   7   impairments. Mr. P did not attend high school, and the only job Mr. P has ever held was as a

                                   8   dismantler for his uncle’s autobody wrecking yard. See Administrative Record (“AR”) at 35,

                                   9   Docket No. 13. Mr. P testified that he worked for his uncle for 23 years. See AR 36. However,

                                  10   he often missed worked due to his impairments and would only show up for two to three weeks

                                  11   out of every month. See AR 35. During the 23-year span working for his uncle, there were some

                                  12   years when Mr. P would not work at all due to his impairments. See AR 39. In regard to his
Northern District of California
 United States District Court




                                  13   living situation, Mr. P has lived with his parents for the majority of his life. See AR 30, 44. He

                                  14   did live in a duplex, owned by his parents, at one point with a girlfriend near his parents’ home.

                                  15   See AR 44. He testified to spending most of his days at home watching TV. See AR 39. If he

                                  16   leaves the house, he usually drives to the 7-11 around the corner from his parents’ house. See AR

                                  17   43. Mr. P asserts that his inability to hold a job is caused by his various impairments, such as

                                  18   rheumatoid arthritis, agoraphobia,2 and borderline intellectual functioning.3

                                  19   B.      The 2012 ALJ Decision

                                  20           Mr. P first applied for Title II disability benefits on May 28, 2010, alleging an onset date of

                                  21   September 4, 2008. See AR 263. Mr. P claimed disability from agoraphobia, bilateral carpal

                                  22   tunnel syndrome, depression, and impairment of cervical discs 5, 6, and 7. See AR 267. The

                                  23   Commissioner denied Mr. P’s application and subsequently denied it again upon reconsideration.

                                  24

                                  25   2
                                         Agoraphobia is a type of anxiety disorder that causes an individual to avoid places and situations
                                  26   that might cause them to feel trapped, helpless, panicked, embarrassed, or scared. Rose Kivi et al.,
                                       Agoraphobia, HEALTHLINE (Aug. 16, 2018), https://www.healthline.com/health/agoraphobia.
                                  27   3
                                        Symptoms of Borderline Intellectual Functioning include, “underlying abnormalities in cognitive
                                  28   processing . . . deficits in attention or impulse control . . . difficulty with organizing . . . and
                                       deficits in social skills.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1.
                                                                                           2
                                           Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 3 of 17




                                   1   See AR 263. Mr. P then sought review by an ALJ, and a hearing was held on February 23, 2012.

                                   2   See AR 24–57. On May 18, 2012, ALJ Barbeito denied Mr. P’s claim and found that he was not

                                   3   disabled from September 4, 2008, through the date of the decision, May 18, 2012.4 See AR 272.

                                   4          In her analysis, ALJ Barbeito applied the five-step disability test set forth in 20 C.F.R. §

                                   5   404.1520(a)(4)(i–v). See AR 260–72. The five steps of inquiry are:

                                   6                  1.     Is the claimant presently working in a substantially gainful
                                                             activity? See 20 C.F.R. §§ 404.1520(b), 416.920(b).
                                   7
                                                      2.      Is the claimant's impairment severe? See 20 C.F.R. §§
                                   8                          404.1520(c), 416.920(c).
                                   9                  3.     Does the impairment “meet or equal” one of the listed
                                                             specific impairments described in 20 C.F.R. Part 220,
                                  10                         Appendix 1? See 20 C.F.R. §§ 404.1520(d), 416.920(d).
                                  11                  4.     Is the claimant able to do any work that he or she has done in
                                                             the past? See 20 C.F.R. §§ 404.1520(e), 416.920(e).
                                  12
Northern District of California
 United States District Court




                                                      5.     Is the claimant able to do any other work? See 20 C.F.R. §§
                                  13                         404.1520(f), 416.920(f).
                                  14   Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

                                  15          “The claimant has the burden of proof for steps one through four, and the Commissioner

                                  16   has the burden of proof for step five.” Id. at 953–54. At steps one and two, ALJ Barbeito found

                                  17   that Mr. P did not engage in substantial gainful activity and had the following severe impairments:

                                  18   bilateral carpal tunnel syndrome, cervical degenerative disc disease, and panic disorder with

                                  19   agoraphobia.5 See AR 265. At step three, ALJ Barbeito found that Mr. P did not have the severity

                                  20   of symptoms required to meet or equal a medical listing.6 See id. ALJ Barbeito determined that

                                  21

                                  22   4
                                        In his Motion for Summary Judgment and Reply, Mr. P’s counsel continually referred to ALJ
                                  23   Barbeito’s decision as occurring on May 12, 2012. See Pl. Mot. at 2, 4–5, 7, 9; Pl. Reply at 2–3.
                                       However, according to numerous documents in the AR (and consistent with Defense counsel’s
                                  24   Cross-Motion for Summary Judgment), ALJ Barbeito’s decision was issued on May 18, 2012. See
                                       Def. Mot. at 1, 4–5, 9; AR 61, 75–76, 82–84, 181, 255, 272.
                                  25   5
                                        Although the ALJ found panic disorder with agoraphobia to be a severe mental impairment, she
                                  26   did not find Mr. P’s depression to be severe. See AR 269. In her decision, the ALJ implied that
                                       Mr. P’s depression had improved since the filing of his disability application. See id.
                                  27   6
                                         If a claimant meets or equals a listed impairment in Appendix 1 of the Social Security
                                  28   regulations, a claimant is considered per se disabled and consideration of the claimants age,
                                       education, and work experience is not needed. See 20 C.F.R. § 404.1520.
                                                                                         3
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 4 of 17




                                   1   Mr. P had the following residual functional capacity: “the claimant could lift and/or carry ten

                                   2   pounds frequently, twenty pounds occasionally; he could stand and/or walk for two hours out of

                                   3   an eight-hour workday; he could sit for eight-hours out of an eight-hour workday; he has swollen

                                   4   hands; and medication effectively treats his mental health issue.” See AR 266. At step four, ALJ

                                   5   Barbeito found that Mr. P was unable to perform his past relevant work as an automobile wrecker.

                                   6   See AR 271. And finally, at step five, the ALJ found that there existed, in significant numbers,

                                   7   jobs that Mr. P could perform. See AR 271. As noted above, ALJ Barbeito issued her decision

                                   8   denying Mr. P’s claim on May 18, 2012. See AR 61.

                                   9           Importantly, Mr. P did not appeal the 2012 ALJ decision; thus, it became binding. See 20

                                  10   C.F.R. § 404.955 (stating that the decision of an ALJ is binding unless it is appealed to the

                                  11   Appeals Council and if denied by the appeals council to a federal district court).

                                  12   C.      The 2018 ALJ Decision
Northern District of California
 United States District Court




                                  13           On November 15, 2016, Mr. P applied again for disability insurance benefits, alleging

                                  14   onset of disability on May 20, 2012 (two days after the 2012 ALJ decision) through June 30, 2012

                                  15   (Mr. P’s last date insured). See Smith v. Berryhill, 763 F. App’x 623, 625 (9th Cir. 2019) (“The

                                  16   claimant must . . . prove that he had such an impairment before the expiration of his disability

                                  17   insurance coverage.”); AR 172–90. On the 2016 disability application, Mr. P claimed he suffered

                                  18   from rheumatoid arthritis, emphysema, high blood pressure, and cholesterol. See AR 173. Unlike

                                  19   his first disability application, Mr. P did not allege disability from agoraphobia, bilateral carpal

                                  20   tunnel syndrome, depression, or impairment of cervical discs 5, 6, and 7. See AR 265.

                                  21           The Commissioner denied Mr. P’s application on December 21, 2016, and again upon

                                  22   reconsideration on January 17, 2017. See AR 73–88. Mr. P subsequently requested a hearing

                                  23   before an ALJ. See AR 104–19. A hearing was held before ALJ Hannon on July 30, 2018. See

                                  24   AR 58–72. On August 10, 2018, ALJ Hannon issued his decision, concluding that Mr. P did not

                                  25   overcome the presumption of continuing nondisability arising from the 2012 ALJ decision. See

                                  26   AR 14–23. Mr. P appealed ALJ Hannon’s decision to the Appeals Council for the Social Security

                                  27   Administration. See AR 157–61. On May 6, 2019, the Appeals Council held that there was no

                                  28   basis for changing ALJ Hannon’s decision; therefore, it denied the request for review. See AR 3–
                                                                                          4
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 5 of 17




                                   1   8. Mr. P then initiated the immediate action on July 10, 2019. See Docket No. 1.

                                   2            Mr. P has exhausted his administrative remedies with respect to his claims for disability

                                   3   insurance benefits. This Court has jurisdiction to review pursuant to 42 U.S.C. § 405(g). As

                                   4   noted above, Mr. P has moved for summary judgment, seeking a reversal of the Commissioner’s

                                   5   final decision and payment of benefits or, in the alternative, a remand for further proceedings. See

                                   6   Pl. Mot. at 1. The Commissioner has cross-moved for summary judgment, arguing for an

                                   7   affirmation of his final decision. See Def. Mot. at 1.

                                   8                                         III.     DISCUSSION

                                   9   A.       Legal Standard

                                  10            After a final decision on a claim for benefits by the Commissioner, the claimant may seek

                                  11   judicial review of that decision by a district court. See 42 U.S.C. § 405(g). The Commissioner’s

                                  12   decision will be disturbed only if the ALJ has committed legal error or if the ALJ’s findings are
Northern District of California
 United States District Court




                                  13   not supported by substantial evidence. See Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050,

                                  14   1052 (9th Cir. 2006) (“We will uphold the Commissioner’s denial of benefits if the Commissioner

                                  15   applied the correct legal standards and substantial evidence supports the decision.”). Substantial

                                  16   evidence is relevant evidence – “more than a scintilla, but less than a preponderance” – that a

                                  17   reasonable mind may accept to support a conclusion. Lingenfelter v. Astrue, 504 F.3d 1028, 1035

                                  18   (9th Cir. 2007). In appeals involving denial of social security benefits, the court evaluates “the

                                  19   record as a whole, . . . weighing both the evidence that supports and detracts from the ALJ’s

                                  20   conclusion” to determine if substantial evidence supports a finding. Mayes v. Massanari, 276

                                  21   F.3d 453, 459 (9th Cir. 2001). If the evidence supports “more than one rational interpretation,”

                                  22   the Court must uphold the ALJ’s decision. Burch v. Barnhart, 400 F.3d 676, 680–81 (9th Cir.

                                  23   2005).

                                  24   B.       Analysis

                                  25            Mr. P presents two arguments challenging the 2018 ALJ decision. See Pl. Mot. at 2.

                                  26   First, Mr. P argues that ALJ Hannon erred when he applied res judicata from the 2012 ALJ

                                  27   decision because Mr. P showed a “changed circumstance,” rebutting the presumption of

                                  28   continuing nondisability. See Pl. Mot. at 8. Second, Mr. P argues that ALJ Hannon improperly
                                                                                         5
                                           Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 6 of 17




                                   1   rejected the 2018 medical opinion of Dr. Alexander Doan, Mr. P’s treating doctor, because ALJ

                                   2   Hannon did not set forth clear and convincing reasons for doing so. See Pl. Mot. at 10–11.

                                   3          1.      Application of Res Judicata

                                   4          The principle of res judicata applies to administrative decisions, although with less rigid

                                   5   standards than it does to judicial proceedings. See Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir.

                                   6   1988); Acquiescence Ruling 97-4(9).7 “A final decision by an ALJ that a claimant is not disabled

                                   7   gives rise to the presumption that a claimant continues to be not disabled after the period

                                   8   adjudicated. . . .” Acquiescence Ruling 97-4(9). The presumption of continuing nondisability

                                   9   applies when adjudicating a subsequent disability claim. See id. “A claimant may rebut the

                                  10   presumption of nondisability by showing a ‘changed circumstance’ affecting the issue of disability

                                  11   with respect to the unadjudicated period . . . .” Id. A changed circumstance includes an increase

                                  12   in the severity of the claimant’s impairment or the alleged existence of an impairment not
Northern District of California
 United States District Court




                                  13   previously considered. See id. “[W]here the claimant rebuts the presumption by proving a

                                  14   ‘changed circumstance,’ principles of res judicata require that certain findings contained in the

                                  15   final decision by the ALJ on the prior claim be given some res judicata consideration in

                                  16   determining whether the claimant is disabled. . . .” Id. If the prior ALJ decision includes

                                  17   “findings of the claimant’s residual functional capacity, education, and work experience, [the

                                  18   current ALJ] may not make different findings in adjudicating the subsequent disability claim

                                  19   unless there is new and material evidence relating to the claimant's residual functional capacity,

                                  20   education, or work experience.” Id.

                                  21          Here, Mr. P asserts he established a changed circumstance on two fronts. First, he argues

                                  22

                                  23   7
                                         Acquiescence Rulings explain how the SSA will apply decisions of the United States Courts of
                                  24   Appeals that are at odds with SSA’s policies for adjudicating administrative claims. Social
                                       Security and Acquiescence Rulings, Social Security, https://www.ssa.gov/OP_Home/rulings
                                  25   /rulings-pref.html. For example, before Chavez it was SSA policy that a prior final decision that a
                                       claimant is not disabled did not give rise to any continuing presumption of nondisability. See
                                  26   Acquiescence Ruling 97-4(9). After the Ninth Circuit held in Chavez that a prior final decision
                                       that a claimant is not disabled did give rise to presumption of continuing nondisability, SSA
                                  27   adopted Acquiescence Ruling 97-4(9) to reflect that change. See Acquiescence Ruling 97-4(9).
                                       However, Acquiescence Rulings only apply to cases involving similar issues and that are within
                                  28   the jurisdiction of the Court of Appeals decision. See Social Security and Acquiescence Rulings,
                                       supra.
                                                                                           6
                                           Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 7 of 17




                                   1   ALJ Hannon should have considered and addressed Dr. Jeremy Blank’s March 20, 2018 diagnosis

                                   2   of borderline intellectual functioning (“BIF”).8 See Pl. Mot. at 8. Next, he argues ALJ Hannon

                                   3   erred by not addressing the alleged worsening of Mr. P’s rheumatoid arthritis (“RA”) during the

                                   4   period relevant to his second application for benefits.9 See Pl. Mot. at 9. Based on the new

                                   5   impairment, BIF, or the worsening of one of his existing impairments, RA, Mr. P contends he

                                   6   rebutted the presumption of continuing nondisability and that ALJ Hannon erred when he found

                                   7   otherwise. See id.

                                   8                  a.     Borderline Intellectual Functioning

                                   9          Regarding the assertion of a new impairment, Mr. P asserts that BIF is a lifelong condition

                                  10   and—in light of his March 20, 2018 diagnosis—that it must have been affecting him between May

                                  11   20, 2012, and June 30, 2012, the period relevant to his second application. See id.; 20 C.F.R. §

                                  12   Pt. 404, Subpt. P, App. 1 (stating that BIF is a neurodevelopment disorder that commonly onsets
Northern District of California
 United States District Court




                                  13

                                  14   8
                                         Although Mr. P did not allege BIF in his 2016 disability application, his attorney did allege the
                                  15   impairment in a letter to ALJ Hannon before Mr. P’s 2018 hearing and at the 2018 hearing before
                                       ALJ Hannon. See AR 67, 256. Per Social Security regulations, “The [ALJ] or any party may
                                  16   raise a new issue; an issue may be raised even though it arose after the request for a hearing and
                                       even though it has not been considered in an initial or reconsidered determination.” 20 C.F.R. §
                                  17   404.946.
                                       9
                                  18     There is some inconsistency as to whether Mr. P’s RA is a new condition or one that was
                                       already considered by the first ALJ. In Mr. P’s brief, he stated, “there are impairments not
                                  19   previously considered, including borderline intellectual functioning and rheumatoid arthritis.” Pl.
                                       Mot. at 8. Immediately after this sentence, he stated, “There is also new and material evidence
                                  20   showing an increase in the severity of [Mr. P’s] existing impairments,” but Mr. P did not say what
                                       those impairments were. Id. However, later on in his brief, Mr. P stated that ALJ Hannon failed
                                  21   to address “the worsening of [Mr. P’s] arthritis during the period at issue,” and that the evidence
                                       Mr. P provided “suggest[ed] a worsening of [Mr. P’s] [rheumatoid arthritis].” Pl. Mot. at 9.
                                  22   Furthermore, in his reply brief, Mr. P stated, “The ALJ did not address the above evidence,
                                       including both the increase in severity of [Mr. P’s] rheumatoid arthritis and the newly diagnosed
                                  23   impairment of borderline intellectual functioning.” Defense counsel, in their opposition brief, did
                                       not treat Mr. P’s arthritis as a new condition. See Def. Mot. at 5 (“Plaintiff’s bald assertion that
                                  24   his [rheumatoid arthritis] “worsened” during the period at issue . . . finds no concrete support in
                                       the record, and ALJ reasonably concluded there was no evidence of a worsening condition or
                                  25   changed circumstances.”). Moreover, the first ALJ addressed Mr. P’s rheumatoid arthritis in her
                                       decision. See AR 268 (in reference to an x-ray of Mr. P’s left knee, the ALJ stated, “the claimant
                                  26   was diagnosed with rheumatoid arthritis, in remission.”); AR 269 (“[Mr. P] alleged much stiffness
                                       in the joints in the morning in his hands; yet there was no evidence of any significant arthritic
                                  27   disease on examination.”). Thus, despite Mr. P’s brief mention of RA as a new condition, all
                                       other evidence indicates Mr. P’s RA is not a new condition but rather one that was previously
                                  28   considered. Therefore, in order to show a “changed circumstance,” Mr. P must show his RA
                                       worsened. See Acquiescence Ruling 97-4(9).
                                                                                          7
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 8 of 17




                                   1   during childhood or adolescence, although sometimes it is not diagnosed until adulthood). Mr. P

                                   2   supports his assertion with Dr. Blank’s 2018 diagnosis and with school records from his

                                   3   childhood. See AR 450–56, 459–72; Pl. Mot. at 9. Dr. Blank administered a “complete

                                   4   psychological evaluation” and found that Mr. P scored a 23 out of 30 on the mini-mental state

                                   5   examination (MMSE), which is in the impaired range. See AR 450–54. Additionally, Mr. P

                                   6   scored in the impaired range on tests of intelligence, memory, and rapid mental processing/set

                                   7   shifting.10 See id. Lastly, Dr. Blank found Mr. P has a full-scale IQ of 55, which is considered

                                   8   “extremely low.”11 Id. Mr. P’s school records indicate he was enrolled in an individualized

                                   9   education program (IEP) for special education, but it is unclear for how long. See AR 174

                                  10   (indicating Mr. P attended special education classes solely between 1971 and 1976); AR 463–68

                                  11   (indicating Mr. P was in special education classes solely between 1981 and 1982). The record is

                                  12   also unclear regarding the highest grade-level achieved by Mr. P, but it appears he attained
Northern District of California
 United States District Court




                                  13   between a 6th and 8th grade education. See AR 174 (Disability Report) (indicating highest grade

                                  14   completed was 6th grade); AR 451 (Dr. Blank’s report stating, “Highest grade completed: 6th

                                  15   grade”); AR 29 (1st ALJ Hearing) (indicating highest grade level achieved was 8th grade).

                                  16   According to Mr. P, this evidence of a new impairment, BIF, constitutes a “changed circumstance”

                                  17   that rebuts the presumption of continuing nondisability. See Pl. Mot. at 9.

                                  18             The Commissioner argues that Mr. P’s evidence—Dr. Blank’s report and Mr. P’s school

                                  19   records—do not satisfy Mr. P’s burden to rebut the presumption of continuing nondisability. See

                                  20   Def. Mot. at 4. First, the Commissioner disputes whether Dr. Blank’s diagnosis is a diagnosis.

                                  21   See Def. Mot. at 6. The Commissioner argues that Dr. Blank’s report constitutes nothing more

                                  22   than a “potential diagnosis of borderline intellectual functioning.” Def. Mot. at 8 (emphasis

                                  23   added).

                                  24             However, Dr. Blank’s report stated, “these results suggest likely borderline intellectual

                                  25   functioning.” See AR 454. Under a section of his report titled “Diagnostic Impressions,” Dr.

                                  26
                                       10
                                  27      Specifically, Dr. Blank conducted the Folstein Mini Mental State Exam, Weschler Adult
                                       Intelligence Scale (WAIS-IV), Weschler Memory Scale (WMS-IV), and Trailmaking A&B.
                                  28   11
                                            The WAIS-IV test was used to determine Mr. P’s IQ score.
                                                                                       8
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 9 of 17




                                   1   Blank cited “DSM-5 diagnosis” and directly under that is typed “V62.89 Borderline Intellectual

                                   2   Functioning.”12 See AR 455. V62.89 is the DSM-5 code for BIF. See id. Thus, based on the text

                                   3   of his report alone, it appears Dr. Blank did diagnose Mr. P with BIF. Notably, Ninth Circuit

                                   4   caselaw uses the phrase “diagnostic impression” and “diagnosis” interchangeably. See, e.g., Blau

                                   5   v. Astrue, 263 F. App’x 635, 637–38 (9th Cir. 2008) (unpublished) (referring to doctor listing

                                   6   fibromyalgia under section titled “diagnostic impressions” as a diagnosis); Perez v. Comm'r of

                                   7   Soc. Sec., No. 17-CV-03947-RMI, 2018 WL 4468618, at *2 (N.D. Cal. Sept. 18, 2018)

                                   8   (unpublished) (“Dr. Nicholson’s diagnostic impression was that Plaintiff suffered from stuttering,

                                   9   anxiety disorder, and major depressive disorder, assessing a GAF score of 50. Dr. Nicholson based

                                  10   these diagnoses . . .”) (emphasis added). Thus, Dr. Blank did in fact render a diagnosis.

                                  11           The Commissioner next points out that even if Dr. Blank’s report is a diagnosis, it does not

                                  12   establish severity. See Def. Mot. at 6. Here, the Commissioner’s argument is premature. Whether
Northern District of California
 United States District Court




                                  13   or not the BIF diagnosis is considered severe, a new impairment can rebut the presumption of

                                  14   continuing nondisability. See Vasquez v. Astrue, 572 F.3d 586, 598 n.9 (9th Cir. 2009) (stating

                                  15   that an applicant need not establish a new, severe impairment to rebut the presumption of

                                  16   continuing nondisability) (“[A]ll an applicant has to do to preclude the application of res judicata

                                  17   is raise a new issue in the later proceeding.”) (emphasis added). Thus, the issue of severity is not

                                  18   relevant to the issue of whether ALJ Hannon was correct in applying res judicata to Mr. P’s BIF,

                                  19   because BIF is asserted as a new impairment. See Lester v. Chater, 81 F.3d 821, 827–28 (9th Cir.

                                  20   1995), as amended (Apr. 9, 1996) (stating that “an increase in the severity of the claimant’s

                                  21   impairment would preclude the application of res judicata,” however the claimant can preclude res

                                  22   judicata by other means such as alleging “the existence of an impairment not considered in the

                                  23   previous application.”). The severity of Mr. P’s BIF would be dealt with under Step Two of the

                                  24   five-step sequential evaluation process on the merits. See 20 C.F.R. § 404.1520(c). In any event,

                                  25   it is noteworthy that Dr. Blank did find Mr. P had moderate to severe impairment in the following

                                  26

                                  27   12
                                         DSM-5 refers to the “Diagnostic and Statistical Manual of Mental Disorders.” Diagnostic and
                                  28   Statistical Manual of Mental Disorders (5th ed. 2013). It is “a classification of mental disorders
                                       with associated criteria designed to facilitate more reliable diagnoses of these disorders.” Id.
                                                                                          9
                                         Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 10 of 17




                                   1   areas: ability to maintain adequate attention/concentration; ability to adapt to changes in job

                                   2   routine; ability to withstand the stress of a routine workday; ability to interact appropriately with

                                   3   co-workers, supervisors, and the public on a regular basis; ability to adapt to changes, hazards, or

                                   4   stressors in workplace setting. See AR 455. That Mr. P had an “extremely low” IQ of 55 strongly

                                   5   suggests a severe impairment. See id.

                                   6          Next, the Commissioner argues ALJ Hannon need not address or explicitly dismiss Dr.

                                   7   Blank’s report and Mr. P’s school records because they do not demonstrate that BIF was affecting

                                   8   Mr. P during the relevant time period of May 20, 2012 to June 30, 2012 (the period in which Mr. P

                                   9   must show a changed circumstance). See Def. Mot. at 8. ALJ Hannon did, albeit in a cursory

                                  10   fashion, address and dismiss Dr. Blank’s report and Mr. P’s school records. See AR 18–19. In his

                                  11   decision, ALJ Hannon remarked, “while it is clear claimant has provided new evidence that was

                                  12   not before the [ALJ] at the time of the prior decision, there is nothing to support a finding this
Northern District of California
 United States District Court




                                  13   evidence is material and would warrant a finding different from the finding in the prior decision.”

                                  14   AR 19 (emphasis added). Then, ALJ Hannon cited to all of the new evidence by exhibit number

                                  15   (over 200 pages worth), including Dr. Blank’s report and Mr. P’s school records. See id. Thus,

                                  16   the issue is not whether the ALJ should have addressed Dr. Blank’s opinion (because it is clear

                                  17   that he did); instead the key question is whether the new evidence presented by Mr. P constituted

                                  18   material evidence, showing a “changed circumstance,” such that ALJ Hannon needed to explain

                                  19   why, beyond a cursory dismissal, the evidence had been rejected. See Booz v. Sec’y of Health &

                                  20   Human Servs., 734 F.2d 1378, 1380 (9th Cir. 1984) (stating that evidence is material “only where

                                  21   there is a reasonable possibility that the new evidence would have changed the outcome of the

                                  22   [Commissioner’s] determination had it been before him”).

                                  23          The Commissioner asserts that the evidence shows only that Mr. P suffered from BIF in

                                  24   2018; it is inconclusive as to whether Mr. P suffered from BIF during the relevant period in 2012.

                                  25   See Lair-Del Rio v. Astrue, 380 F. App’x 694, 695 (9th Cir. 2010) (unpublished) (stating that

                                  26   retrospective letters written by doctors years after the relevant period are unpersuasive); but see

                                  27   Smith v. Bowen, 849 F.2d 1222, 1225–26 (9th Cir. 1988) (“[M]edical evaluations made after the

                                  28   expiration of a claimant's insured status are relevant to an evaluation of the pre-expiration
                                                                                         10
                                         Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 11 of 17




                                   1   condition.”).

                                   2          However, contrary to the Commissioner’s arguments, Dr. Blank’s report combined with

                                   3   Mr. P’s school records (see AR 463-68) which indicate that he was enrolled in special education

                                   4   courses for multiple years and attained, at most, an 8th grade education (see AR 29, 174) tend to

                                   5   prove his BIF is a life-long impairment and thus would likely have affected Mr. P during the

                                   6   relevant period. See Vasquez, 572 F.3d at 598 n.9. The Social Security Administration’s

                                   7   regulations state that BIF often manifests in childhood. See 20 C.F.R. § Pt. 404, Subpt. P, App. 1;

                                   8   see Potts v. Colvin, 637 F. App’x 475, 476 (9th Cir. 2016) (unpublished) (using school records and

                                   9   attendance in special education classes as support for mental impairment); Hernandez v. Astrue,

                                  10   380 F. App’x 699, 700–01 (9th Cir. 2010) (unpublished) (holding that evidence, such as plaintiff

                                  11   skipping fourth grade, receiving poor grades, and not attending high school, evidences onset of

                                  12   mental impairment before age 22). Consistent with the Social Security Administration’s
Northern District of California
 United States District Court




                                  13   regulations stating that BIF often onsets during childhood (see 20 C.F.R. § Pt. 404, Subpt. P, App.

                                  14   1), the Court finds there is sufficient evidence of an impairment to rebut the presumption of

                                  15   continuing nondisability.

                                  16          Lastly, the Commissioner argues that Mr. P is trying to circumvent the presumption of

                                  17   continuing nondisability by newly alleging an impairment that purportedly existed his whole life

                                  18   (and which therefore should have been asserted in his first disability application). See Def. Mot. at

                                  19   6. The Commissioner cites no authority for his argument, and it reads as an attempt to paint Mr.

                                  20   P’s argument as not credible. See id. However, there is no indication in the record that Mr. P

                                  21   received an IQ test or tests similar to those given by Dr. Blank before 2018. It is conceivable that

                                  22   Mr. P first learned of his neurodevelopment disorder, BIF, in 2018 from Dr. Blank’s formal

                                  23   diagnosis, and thus would explain why he did not allege a neurodevelopmental impairment in his

                                  24   first application. In any event, his failure to do so does not preclude him from raising it now.

                                  25          ALJ Hannon failed to give reasons as to why he rejected evidence of Mr. P’s

                                  26   neurodevelopmental impairment, relying solely on res judicata was in error.

                                  27                   b.     Rheumatoid Arthritis

                                  28          Mr. P also argues his Rheumatoid Arthritis (“RA”) worsened during the relevant period,
                                                                                        11
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 12 of 17




                                   1   constituting a “changed circumstance,” which would also rebut the application of res judicata. See

                                   2   Pl. Mot. at 9. Mr. P believes ALJ Hannon erred by not addressing or considering a test result and

                                   3   a treatment note indicating an increase in Mr. P’s rheumatoid factor level.13 See AR 304, 412; Pl.

                                   4   Mot. at 9. As with the BIF evidence, ALJ Hannon did address the tests results and treatment note,

                                   5   albeit not explicitly, when he cited both documents after stating, “while it is clear claimant has

                                   6   provided new evidence that was not before the [ALJ] at the time of the prior decision, there is

                                   7   nothing to support a finding this evidence is material and would warrant a finding different from

                                   8   the finding in the prior decision.” AR 19 (emphasis added). Thus, as in BIF context, the issue

                                   9   here is whether substantial evidence supports ALJ Hannon’s finding that the test results and

                                  10   treatment note did not indicate a worsening of Mr. P’s arthritic condition, and therefore did not

                                  11   rebut the presumption of continuing nondisability. See Acquiescence Ruling 97-4(9). The

                                  12   timeline of Mr. P’s arthritic condition, date of the RF test, and date of treatment note are
Northern District of California
 United States District Court




                                  13   significant for Mr. P’s argument that his RA worsened.

                                  14            During the period governed by the 2012 ALJ decision (September 4, 2008, to May 18,

                                  15   2012), Mr. P saw Dr. Gable for a consultative examination. See AR 268. Mr. P complained of

                                  16   joint swelling in his hands, but Dr. Gable found “no evidence of any significant arthritic disease

                                  17   on examination.” See AR 269. The first ALJ gave significant weight to Dr. Gable in finding Mr.

                                  18   P nondisabled. See AR 270. On May 5, 2012 (still within the period governed by the 2012 ALJ

                                  19   decision), Mr. P received test results that indicated a high RF level.14 See AR 412. On May 14,

                                  20   2012 (again, still within the period governed by the 2012 ALJ decision), Mr. P saw Dr. Alexander

                                  21   Doan and received a treatment note prescribing prednisone to treat the flare of his RF level. See

                                  22   AR 304. Neither Mr. P’s tests results nor the treatment note were presented to the first ALJ. See

                                  23   AR 273–77. On May 18, 2012 (less than two weeks after Mr. P received the RF test results and

                                  24   just four days after Dr. Doan prescribed prednisone to treat Mr. P’s RF flare), the first ALJ found

                                  25

                                  26   13
                                         Rheumatoid factors, or “RF,” are proteins produced by the immune system that, when present at
                                  27   high levels, can indicate rheumatoid arthritis. Def. Mot. at 4.

                                  28
                                       14
                                         Mr. P’s RF level measured at 390 IU/ML; well above the normal range of <14 IU/ML. See AR
                                       412.
                                                                                   12
                                            Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 13 of 17




                                   1   Mr. P nondisabled. See AR 272. Instead of appealing the ALJ’s decision, Mr. P filed a

                                   2   subsequent disability application for the period of time spanning May 20, 2012 (the alleged onset

                                   3   date) through June 30, 2012 (his last date insured). See AR 172–90. Unfortunately, Mr. P

                                   4   presented no medical evidence showing a worsening arthritic condition from his first disability

                                   5   period (September 4, 2008, to May 18, 2012) to his second disability period (May 20, 2012 to

                                   6   June 30, 2012).15

                                   7            After receiving the test results and treatment note from Dr. Doan (dated just before the first

                                   8   ALJ issued her opinion), the correct remedy for Mr. P would have been to appeal the 2012 ALJ

                                   9   Decision to the Appeals Council, citing new evidence, since the test results and Dr. Doan’s

                                  10   treatment note fell within that period. See 20 C.F.R. § 404.970 (“The Appeals Council will review

                                  11   a case if . . . [it] receives additional evidence that is new, material, and relates to the period on or

                                  12   before the date of the hearing decision, and there is a reasonable probability that the additional
Northern District of California
 United States District Court




                                  13   evidence would change the outcome of the hearing decision.”). However, Mr. P did not appeal

                                  14   that decision. Thus, pursuant to the ALJ’s decision issued on May 18, 2012, Mr. P was considered

                                  15   nondisabled as of the issuance of the ALJ’s decision, despite the fact that he had received his test

                                  16   results and treatment note from Dr. Doan on May 5 and May 14, 2012, which might have

                                  17   supported a contrary finding. See AR 272 (“[Mr. P] has not been under a disability . . . from

                                  18   September 4, 2008 through the date of this decision, [May 18, 2012].”). If anything, this evidence

                                  19   makes it more difficult to claim changed circumstances between the first ALJ decision and the

                                  20   new period of alleged disability.

                                  21            There is some support for suggesting the earlier test is probative of disability during the

                                  22   currently claimed period despite the fact that the test fell within the period governed by the first

                                  23   ALJ decision. However, even if medical evidence during the first period could be considered in

                                  24   assessing whether there were changed conditions (see Rizo v. Colvin, No. 3:12-CV-04520 RS,

                                  25

                                  26   15
                                         Later, in October 2012, just a few months after his last date insured, Dr. Anderson (a new
                                  27   doctor) diagnosed Mr. P with RA and recommended that he see a specialist. See AR 297. In
                                       January 2013, the rheumatoid specialist noted that prednisone treatments for Mr. P were
                                  28   unsuccessful and diagnosed him with inflammatory polyarthritis and “likely seropositive arthritis.”
                                       See AR 441–45.
                                                                                       13
                                         Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 14 of 17




                                   1   2013 WL 4029199, at *1–3 (N.D. Cal. Aug. 6, 2013)), there is no indication during the relevant

                                   2   period whether Plaintiff’s RF levels increased, decreased, or remained the same thereafter, or

                                   3   whether prednisone was effective in treating his symptoms. Although there was an increase in Mr.

                                   4   P’s RF levels, there is no indication that the increase demonstrates a worsening of his RA when

                                   5   compared to the joint swelling and pain that he complained of in his first ALJ decision. See AR

                                   6   36–43. Additionally, it is plausible that the prednisone prescribed by Dr. Doan initially helped to

                                   7   improve Mr. P’s RA during his second disability period. See Burch, 400 F.3d at 680–81 (stating

                                   8   that if the evidence supports “more than one rational interpretation,” the Court must uphold the

                                   9   ALJ’s decision). Thus, as to RA, Mr. P did not rebut the presumption of continuing nondisability.

                                  10          2.      Improper Rejection of Medical Opinion

                                  11          The first ALJ found that Mr. P suffered from severe panic disorder with agoraphobia

                                  12   because Mr. P’s agoraphobia was more than a “slight abnormality” and had more than a “minimal
Northern District of California
 United States District Court




                                  13   effect” on his “ability to [do] basic physical or mental work activities.” See AR 265. However,

                                  14   because she concluded there were still jobs that Mr. P could hold, she did not find him disabled as

                                  15   a result of his agoraphobia (or any of his alleged conditions). See AR 271. Applying res judicata,

                                  16   ALJ Hannon did not disrupt the first ALJ’s findings. See AR 17–19.

                                  17          Plaintiff contends the ALJ erred in rejecting the opinion of his treating physician regarding

                                  18   agoraphobia. A treating doctor’s opinion that is uncontradicted can only be rejected by an ALJ for

                                  19   clear and convincing reasons. See Lester, 81 F.3d at 830. Mr. P argues ALJ Hannon improperly

                                  20   rejected Dr. Alexander Doan’s May 31, 2018 opinion because he did not set forth “clear and

                                  21   convincing” reasons for doing so. See Pl. Mot. at 10–11. Dr. Doan’s letter stated that he

                                  22   diagnosed with Mr. P with agoraphobia in 2011 and did not believe that Mr. P could perform any

                                  23   full time work. See AR 479. ALJ Hannon gave no weight to Dr. Doan’s opinion (despite the fact

                                  24   that he was Mr. P’s treating doctor) because Dr. Doan did not provide any limitations or identify

                                  25   an onset date. See AR 19. In addition, ALJ Hannon stated that “Dr. Doan’s statement indicating

                                  26   the claimant is ‘disabled’ is not a medical opinion, but rather an administrative finding” reserved

                                  27   to the Commissioner. See id.

                                  28          In response, Mr. P argues that Dr. Doan set an onset date of December 15, 2011, and
                                                                                        14
                                         Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 15 of 17




                                   1   specific limitations such as “deficits in social functioning and an inability to deal with people.” Pl.

                                   2   Mot. at 10–11. Dr. Doan stated, “[Mr. P] has minimal social interactions and has difficulty

                                   3   dealing with everyday life,” and at another point, stated “I do believe that he cannot perform any

                                   4   full time work and will not be able to deal with normal daily life activities such as customer

                                   5   service or any situation where he has to deal with people.” However, Mr. P had been found

                                   6   nondisabled by the first ALJ despite finding he suffered from severe agoraphobia. See AR 265,

                                   7   272. Critically, for purposes of the instant appeal, Dr. Doan did not indicate that Mr. P’s

                                   8   agoraphobia worsened after the period of claimed disability in the first application. See AR 479.

                                   9   Mr. P had already been diagnosed with agoraphobia in 2010 by Dr. Dahl and in February of 2011

                                  10   by a doctor at Kaiser. See AR 269, 276. Thus, the onset date and limitations provided by Dr.

                                  11   Doan are irrelevant because they confirm what was already known from the first ALJ decision:

                                  12   Mr. P suffered from severe agoraphobia. See AR 265. In the absence of a changed circumstance
Northern District of California
 United States District Court




                                  13   indicating a worsening of Mr. P’s agoraphobia during the relevant period, Mr. P is again subject to

                                  14   the presumption of continuing nondisability. See Chavez, 844 F.2d at 693; Acquiescence Ruling

                                  15   97-4(9). Therefore, ALJ Hannon was correct in giving little weight to Dr. Doan’s opinion. Even

                                  16   if fully credited, Dr. Doan’s opinion did not establish any changed circumstance for the relevant

                                  17   period of May 20, 2012, to June 30, 2012.

                                  18          Mr. P further asserts that ALJ Hannon should have exercised his duty to fully and fairly

                                  19   develop the record by re-contacting Dr. Doan to further inquire about limitations and the onset

                                  20   date. See Pl. Mot. at 11. However, an ALJ need only contact a medical expert where the record is

                                  21   ambiguous. See Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (quoting Mayes, 276 F.3d at

                                  22   459–60 (“An ALJ’s duty to develop the record further is triggered only when there is ambiguous

                                  23   evidence or when the record is inadequate to allow for proper evaluation of the evidence.”). Given

                                  24   the first ALJ decision, the record is unambiguous regarding Mr. P’s diagnosis of agoraphobia

                                  25   before the first ALJ decision. See AR 263–77. Additionally, the record includes over one

                                  26   hundred pages of treatment notes from Dr. Doan, stretching from 2011 to 2018, but none concern

                                  27   the relevant period. See AR 304–418. As the Commissioner asserts, ALJ Hannon did not have a

                                  28   duty to further develop the record under these circumstances. See Ford, 950 F.3d at 1156; Def.
                                                                                         15
                                         Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 16 of 17




                                   1   Mot. at 10.

                                   2          Accordingly, substantial evidence supports ALJ Hannon’s decision. See Lingenfelter, 504

                                   3   F.3d at 1035.

                                   4          3.       Remand for Further Proceedings

                                   5          Since ALJ Hannon committed reversible error by improperly applying res judicata (as to

                                   6   the newly asserted BIF impairment), the final issue for this Court to decide is whether to remand

                                   7   for further proceedings or for an immediate payment of benefits. Mr. P contends that the Court

                                   8   should remand for payment of benefits because the credit-as-true rule applies. See Pl. Mot. at 12.

                                   9   The credit-as-true rule states: “Before [a court] remand[s] a case to the ALJ with instructions to

                                  10   award benefits, three requirements must be met: ‘(1) the record has been fully developed and

                                  11   further administrative proceedings would serve no useful purpose; (2) the ALJ has failed to

                                  12   provide legally sufficient reasons for rejecting evidence, whether claimant testimony or medical
Northern District of California
 United States District Court




                                  13   opinion; and (3) if the improperly discredited evidence were credited as true, the ALJ would be

                                  14   required to find the claimant disabled on remand.’” Burrell v. Colvin, 775 F.3d 1133, 1141 (9th

                                  15   Cir. 2014).

                                  16          Contrary to Mr. P’s argument, here, a remand for further proceedings is appropriate. The

                                  17   first requirement of the credit-as-true test is not met because further administrative proceedings are

                                  18   necessary to determine Mr. P’s new residual functional capacity and disability status, after taking

                                  19   into account Mr. P’s new impairment, BIF. See Acquiescence Ruling 97-4(9); Grube v. Comm'r

                                  20   of Soc. Sec. Admin., No. CV-17-04263-PHX-JZB, 2019 WL 917222, at *3 (D. Ariz. Feb. 25,

                                  21   2019) (unpublished) (“If facts that constitute a changed circumstance include new or worsening

                                  22   symptoms, the ALJ is obligated to analyze the RFC in light of the new evidence.”) (“On remand,

                                  23   the ALJ should consider all relevant evidence and determine whether there has been a change to

                                  24   the Plaintiff’s RFC and whether such a change, when considered in the five-step analysis, would

                                  25   result in a finding of disability.”). Thus, the Court remands for further proceedings and instructs

                                  26   the ALJ to determine Mr. P’s new residual functional capacity and disability status.

                                  27

                                  28
                                                                                        16
                                        Case 3:19-cv-03976-EMC Document 23 Filed 07/14/20 Page 17 of 17




                                   1                                     IV.       CONCLUSION

                                   2          Mr. P successfully rebutted the presumption of continuing nondisability during the relevant

                                   3   period with respect to his BIF. However, substantial evidence supported ALJ Hannon’s rejection

                                   4   of Mr. P’s claim of disability based on RA. Accordingly, the Court GRANTS in PART Mr. P’s

                                   5   Motion for Summary Judgment, DENIES in PART the Commissioner’s Cross-Motion for

                                   6   Summary Judgment, and REMANDS for further proceedings.

                                   7          This order disposes of Docket Nos. 18 and 21.

                                   8
                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 14, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      17
